Citation Nr: 1219083	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.  

The appeal was previously before the Board in October 2008 and July 2010, at which time it was remanded for further development of the record. 


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed PTSD was incurred as a result of non-combat stressors during crash and fire rescue operations while serving in the United States Navy, which is consistent with the facts and circumstances of his service. 

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011); 75 Fed. Reg. 39,843-852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3) (2011)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

The Veteran seeks service connection for a psychiatric disorder, namely, PTSD.  He alleges several, non-combat stressors arising from his duties a crash/rescue fireman (Military Occupational Specialty: Aviation Boatswain's Mate "H" (Handlers)) at NAS Miramar.  The stressors are addressed at length below. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 C.F.R. § 3.303(d). 

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) sufficient evidence that the claimed in-service stressor(s) occurred; and (3) and medical evidence establishing a link between the current PTSD symptomatology and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Again, the Veteran contends that his PTSD is due to non-combat stressors associated with handling military aircraft and aircraft-related fires.  First, he asserts that in April or July 1967, there was a fire at a fuel depot in Miramar; the driver of the truck was burned to death at that time.  The Veteran alleges that when he removed the body, charred pieces of the corpse came off into his hands.  

He also contends that on two occasions, near the end of 1967, mechanics ejected themselves in to the hangers and were killed.  The Veteran removed the bodies, and on the first occasion, was covered in blood dripping from the corpse that was pinned to an overhead beam.  

Finally, he asserts that in the early part of 1968, he responded to an F-8 crash in which the pilot was killed and mutilated.  He reports that the pilot's remains consisted of small bits of red matter, which he retrieved from the brush with tweezers and a pillowcase.  The Veteran has also generally asserted that his exposure to chemicals such as diesel fuel, aviation gas, jet fuel, and "light water," (an experimental fire extinguishing agent) cause him distress, as well as being exposed to a large amount of smoke while in fire school and coughed up black phlegm for a prolonged time.  He asserts that he currently has nightmares, flashbacks, intrusive thoughts, and hypervigilance triggered by certain sights and sounds as a result of these stressor incidents. See, e.g., December 2011 VA PTSD Examination; see also December 2003 VA Mental Health Note. 

The Board notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder or PTSD.   

Nevertheless, the Veteran's diagnosis of PTSD has been documented numerous times throughout the post-service record, beginning in 2003.  Additionally, his PTSD has been related to his military service on a number of occasions in VA treatment notes and in the December 2011 VA mental examination.  

For example, at his initial VA psychiatric assessment examination in June 2003, the Veteran reported that he was a boatswain's mate in aviation and that he worked in shore stations in the fire department.  He stated that was involved in the rescue/recovery of several aircraft crashes in which he was required to recover the remains of bodies.  The assessment was PTSD associated with military fireman work stressors.  Likewise, in December 2003, the Veteran endorsed intrusive recollections and reminiscing of dead individuals he encountered during aviation rescue scenarios.  He described retrieving the charred remains of aviation personnel.  He was noted as irritable, hyper-vigilant, and started by sudden noises such as air horns.  The diagnosis was PTSD.  Additionally, in a September 2004 VA mental health note, the Veteran reported increased intrusive thoughts and remembrances of fire-rescue related events while on active duty.  He reported hypervigilance; sensitivity to noises; and avoidance of fires due to his experiences with rescuing personnel in fiery air crashes.  The diagnosis was PTSD.  
The Board notes that all of the aforementioned statements were made for treatment purposes before the Veteran filed a claim for service connection for PTSD in late 2005. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Rucker v. Brown, 10 Vet. App. 67, 73(1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care). 

Most recently, at the December 2011 VA mental examination, the Veteran recounted the in-service stressors relating to his fire rescue duties, as described above.  The VA examiner noted that the stressors were not related to a fear of hostile military or terrorist activity, but that they nevertheless met PTSD "stressor criterion A" (i.e., the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, and that his response involved intense fear, helplessness or horror).  The examiner stated that all other DSM-IV PTSD criteria were met as well.  He concluded that it was at least as likely as not that the Veteran had PTSD based upon his reported in-service trauma/stressors while in the Navy.   

Based on the foregoing, the evidence establishes a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 and a link between the current PTSD symptomatology and the claimed in-service stressors.  The remaining question is whether there is sufficient evidence that the claimed in-service stressors occurred.  

In this regard, the Veteran's lay testimony alone may be sufficient to establish the occurrence of the claimed stressor where there is a PTSD diagnosis during service, where the Veteran engaged in combat, or where the stressor is related to a fear of hostile military or terrorist activity. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2011); 74 Fed. Reg. 14, 491 (March 31, 2009); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  In this case, none of these circumstances is present. 

Therefore, service records or other credible evidence must corroborate the occurrence of the reported stressors.  The Veteran's actual presence during the stressor event does not have to be corroborated.  Rather, evidence that he was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the event. See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002). 

Both the Board and the RO have requested extensive development of the record in connection with verifying the Veteran's stressors.  Unfortunately, the JSRRC and unit and command history searches have proven fruitless.  Indeed, aviation unit history and command history reports from 1966 to 1969 fail to document any of the Veteran's claimed in-service stressors.  JSRRC searches were likewise unable to confirm the Veteran's reports of a fuel fire and multiple death incidents.  A November 2008 response letter from the Department of the Navy indicated that while command history reports were available, no separate crash, fire, and/or rescue crew reports existed.  

Again, the Veteran has consistently reported the same stressors involving fuel depot fires and the recovery of dead bodies after aircraft crashes/fires throughout the course of the appeal, as well as for VA treatment purposes prior to filing his claim.  The Board finds that he is both competent and credible to report on such matters.  He has also described his duties and these incidents in great detail on several occasions, and such statements are consistent with each other.  In this regard, personnel records confirm that the Veteran's MOS was that of "aviation boatswain's mate "H" (Handlers), " or ABH.  Notably, an ABH's primary duties include performing crash rescue, firefighting, crash removal, and damage control duties. See http://www.navycs.com/navy-jobs/aviation-boatswain-mate.html.  Based on the foregoing, the Board finds the Veteran's statements regarding his stressors relating to fire and crash rescue missions to be entirely consistent with the circumstances of his service. 

As a final matter, based on the Navy's November 2008 response, it appears that no separate crash, rescue, or firefighting crew records were maintained for documenting events such as the claimed fuel depot fire.  Moreover, the command and unit histories were limited to "significant" events only, as indicated on the cover page of each command annal.  Given the absence of crew records, and further considering the general nature of the command/unit reports, the Board does not find it at all unusual that the Veteran's claimed stressors relating to the fuel depot and truck driver, for example, are not chronicled in the general command histories or elsewhere.  

For the foregoing reasons, while the specific incidents concerning dead bodies and fires have not been verified, the Board resolves all reasonable doubt in the Veteran's favor and finds that there is sufficient evidence of record to establish the actual occurrence of the 1967 and 1968 stressors.  In addition, his currently diagnosed PTSD has been medically linked to such stressors.  Accordingly, service connection is warranted for PTSD. 38 C.F.R. §§ 3.102, 3.303, 3.304(f). 


ORDER


Entitlement to service connection for PTSD is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


